DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 

Allowable Subject Matter

Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a 

Regarding claims 3 and 10, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 2, these claims are also deemed allowable.

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a 

Regarding claims 5 and 11, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 4, these claims are also deemed allowable.

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a 

Regarding claims 7 and 12, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 6, these claims are also deemed allowable.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a first plastic film closer to the first plane than the second plane; a second plastic film closer to the second plane than the first plane, the second plastic film being thinner than the first plastic film and having a higher rigidity than the first plastic film.  The dual limitations of the second plastic film being both thinner and more rigid than the first plastic film, in combination with other features and limitations of the claim, distinguish over the prior art examined and made of record.  In example, the Son et al. (US 9,276,055 B2) reference applied in the Final Office Action mailed 10/22/2021 indicates that a second film should have a greater rigidity than a first film, however the rigidity of the second film is accompanied by an increase in thickness rather than a decrease as recited by the instant application.  The specification of a more rigid materials for one or the other of a film in the prior art examined was not found to be accompanied by disclosure of relative thicknesses in the same relation as recited in the instant application, and the examiner did not find an obvious relationship would apply determine that a more rigid material would necessarily be thinner than a less rigid material, nor that an outer layer of a foldable display would utilize a thicker material than an inner supporting layer.  None of the reference art of record discloses or renders obvious such a combination.	

Regarding claims 9 and 13, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 8, these claims are also deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841